Case 17-11213 Doc 836 Filed 03/19/20 Entered 03/19/20 14:30:00 Main Document Page 1 of 7




                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF LOUISIANA


    In Re:

    FIRST NBC BANK HOLDING COMPANY,                    Chapter 11

                      Debtor.                          Case No. 17-11213




         REPLY TO LEAD PLAINTIFFS’, OAKLAND COUNTY EMPLOYEES’
         RETIREMENT SYSTEM AND VOLUNTARY EMPLOYEES’ BENEFIT
     ASSOCIATION, PLYMOUTH COUNTY RETIREMENT SYSTEM, AND CENTRAL
    LABORERS’ PENSION FUND, CONDITIONAL OBJECTION TO SECOND MOTION
                       TO INCREASE THE “SOFT CAP”

             William D. Aaron, Jr., Herbert Anderson, Jr., Dale Atkins, John C. Calhoun, William

   Carrouche, Leander J. Foley, III, John F. French, Leon Giorgio, Jr., Grish Roy Pandit, Shivan

   Govindan, Lawrence Blake Jones, Louis Lauricella, Mark Merlo, Hermann Moyse, III, James

   Roddy, Dr. Charles Teamer, Sr., Joseph Toomy, Richard M. Wilkinson, David W. Anderson,

   Marsha Crowle, Mary Beth Verdigets, and Ashton Ryan (the “D&Os” or “Movants”) filed a

   Motion to Increase the “Soft Cap” Established in the Agreed Order Granting, In Part, Motions

   for Order Finding the Directors and Officers Liability Insurance Policy Proceeds are Not

   Property of the Estate or Alternatively, for Relief from the Automatic Stay (Doc. 325) from

   $9,000,000 to $12,000,000 [Doc. 830] (the “Second Motion to Increase Soft Cap”). This is the

   third time that the D&Os have come before this Court to access the D&O policy proceeds for the

   defense of claims asserted against them by The Federal Deposit Insurance Corporation, acting in

   its capacity as Receiver for First NBC Bank, the Federal Deposit Insurance Company, in its

   corporate capacity, the Unsecured Creditors’ Committee, the United States Department of

   Justice, and the Objectors.


   4818-9477-5991v1
   2941996-000001
Case 17-11213 Doc 836 Filed 03/19/20 Entered 03/19/20 14:30:00 Main Document Page 2 of 7




            As conceded in the Conditional Objection, this is the second time the Objectors have

   opposed a request to lift the soft cap. This is the second time they have sought to limit and

   interfere with the D&Os’ defense of the various civil, regulatory, and other claims asserted

   against them. The Objectors complain of the erosion of the D&O policy limits by the defense

   costs, yet the Objectors are contributing to that very erosion without legal or factual basis to do

   so. Indeed, the Objectors’ current filing [Doc. 835] cites no law in support of their Conditional

   Objection. And, for good reason: there is none. Rather than further erode the $60,000,000

   policy limits, Movants incorporate by reference the following pleadings:

                      (1)     The original Motion and Incorporated Memorandum of Law For: (1)
                      Declaratory Relief that the Proceeds of the Directors and Officers Liability
                      Insurance Policies are Not an “Asset of the Estate,” or (2) Alternatively, for
                      Relief From the Automatic Stay to Permit the Payment and/or Advancement of
                      Defense Costs and Other Loss From the Proceeds of the Directors and Officers
                      Liability Insurance Policies Filed by Directors and Former Directors, William D.
                      Aaron, Jr., Dale Atkins, John C. Calhoun, Jimmy Fitzmorris, Leander J. Foley,
                      III, John F. French, Leon Giorgio, Jr., Grish Roy Pandit, Shivan Govidan,
                      Lawrence Blake Jones, Louis Lauricella, Mark Merlo, Hermann Moyse, III, Dr.
                      Charles Teamer, Sr., Joseph Toomy, and Richard M. Wilkinson [Doc. 178] filed
                      October 13, 2017;

                      (2)     David W. Anderson’s Joinder in Motion and Incorporated Memorandum
                      of Law For (1) Declaratory Relief That the Proceeds of the Directors and Officers
                      Liability Insurance Policies are Not an “Asset of the Estate,” or (2) Alternatively,
                      for Relief From the Automatic Stay to Permit the Payment or Advancement of
                      Defense Costs and Other Loss From the Proceeds of the Directors and Officers
                      Liability Insurance Policies Filed by Certain Former Directors [Doc. 224] filed
                      October 7, 2017;

                      (3)     Marsha Crowle’s and Mary Beth Verdigets’ Omnibus Reply to the Limited
                      Objections of the Federal Deposit Insurance Corporation, as Receiver, and the
                      Official Committee of Unsecured Creditors [Doc. 285] filed December 13, 2017;

                      (4)    David W. Anderson’s Omnibus Reply to the Limited Objections of the
                      Federal Deposit Insurance Corporation, as Receiver and the Official Committee
                      of Unsecured Creditors [Doc. 286] filed December 13, 2017; and



                                                       2

   4818-9477-5991v1
   2941996-000001
Case 17-11213 Doc 836 Filed 03/19/20 Entered 03/19/20 14:30:00 Main Document Page 3 of 7




                      (5)     Joinder by Directors and Former Directors William D. Aaron, Jr., Dale
                      Atkins, John C. Calhoun, Jimmy Fitzmorris, Leander J. Foley, III, John F.
                      French, Leon Giorgio, Jr., Grish Roy Pandit, Shivan Govidan, Lawrence Blake
                      Jones, Louis Lauricella, Mark Merlo, Hermann Moyse, III, Dr. Charles Teamer,
                      Sr., Joseph Toomy, and Richard M. Wilkinson in Marsha Crowle’s and Mary Beth
                      Verdigets’ Omnibus Reply to the Limited Objections of the Federal Deposit
                      Insurance Corporation, as Receiver and the Official Committee of Unsecured
                      Creditors [Doc. 287] filed December 13, 2017.

            The Movants’ respectfully request that this Court overrule the Conditional Objection to

   the Second Motion to Increase the “Soft Cap.”



            New Orleans, Louisiana, this 19th day of March, 2020.




                                                         Respectfully submitted,

                                                         /s/ Jan M. Hayden_______
                                                         Jan M. Hayden (#06672)
                                                         Nancy Scott Degan (#01819)
                                                         Brian M. Ballay (#29077)
                                                         BAKER, DONELSON, BEARMAN,
                                                         CALDWELL & BERKOWITZ, PC
                                                         201 St. Charles Avenue, Suite 3600
                                                         New Orleans, Louisiana 70170
                                                         Telephone: (504) 566-5200
                                                         Facsimile: (504) 636-4000
                                                         jhayden@bakerdonelson.com
                                                         ndegan@bakerdonelson.com
                                                         bballay@bakerdonelson.com
                                                         Counsel for William D. Aaron, Jr., Herbert
                                                         Anderson, Jr., Dale Atkins, John C. Calhoun,
                                                         William Carrouche, Leander J. Foley, III, John F.
                                                         French, Leon Giorgio, Jr., Grish Roy Pandit,
                                                         Shivan Govindan, Lawrence Blake Jones, Louis
                                                         Lauricella, Mark Merlo, Hermann Moyse, III,
                                                         James Roddy, Dr. Charles Teamer, Sr., Joseph
                                                         Toomy and Richard M. Wilkinson



                                                    3

   4818-9477-5991v1
   2941996-000001
Case 17-11213 Doc 836 Filed 03/19/20 Entered 03/19/20 14:30:00 Main Document Page 4 of 7




                                               /s/ Robert B. Bieck, Jr.____________
                                               R. PATRICK VANCE (#13008)
                                               ROBERT B. BIECK, JR. (#3066)
                                               ELIZABETH J. FUTRELL (#05863)
                                               ALEXANDER N. BRECKINRIDGE, V
                                               (#36155)
                                               Jones Walker LLP
                                               201 St. Charles Ave., Suite 5100
                                               New Orleans, Louisiana 70170
                                               Telephone: (504) 582-8202
                                               Facsimile: (504) 589-8202
                                               Email: pvance@joneswalker.com
                                               Email: rbieck@joneswalker.com
                                               Email: efutrell@joneswalker.com
                                               Email: abreckinridge@joneswalker.com

                                               Attorneys for David W. Anderson


                                               /s/ Jonathan T. Edwards________
                                               Mary C. Gill (admitted pro hac vice)
                                               Georgia Bar Number 294776
                                               Jonathan T. Edwards (admitted pro hac
                                               vice)
                                               Georgia Bar Number 134100
                                               Alston & Bird LLP
                                               One Atlantic Center
                                               1201 West Peachtree Street, Suite 4900
                                               Atlanta, GA 30309-3424
                                               Telephone: 404-881-7000
                                               mary.gill@alston.com
                                               jonathan.edwards@alston.com
                                               Attorneys for Marsha Crowle & Mary Beth
                                               Verdigets


                                               /s/ Edward J. Castaing, Jr._________
                                               Edward J. Castaing, Jr. #4022
                                               CRULL, CASTAING & LILLY
                                               Pan American Life Center
                                               601 Poydras Street, Suite 2323
                                               New Orleans, LA 70130
                                               Telephone: (504) 581-7700
                                               Facsimile: (504) 581-5523
                                               ecastaing@cclhlaw.com
                                               Counsel for Ashton J. Ryan, Jr.

                                           4

   4818-9477-5991v1
   2941996-000001
Case 17-11213 Doc 836 Filed 03/19/20 Entered 03/19/20 14:30:00 Main Document Page 5 of 7




                                   CERTIFICATE OF SERVICE

           I hereby certify that a copy of the foregoing has been served via email through the
   Court’s CM/ECF Electronic Notification System to all counsel of record who are receiving
   notice through this Court’s CM/ECF Electronic Notification System and/or by First Class Mail
   upon the parties on the attached service list who do not receive notice through the CM-ECF
   system.

            New Orleans, Louisiana, this 19th day of March, 2020.



                                                       /s/ Jan M. Hayden_______
                                                       Jan M. Hayden



   Sam J. Alberts on behalf of Interested Party Federal Deposit Insurance
   Corporation (FDIC) as Receiver for First NBC Bank: sam.alberts@dentons.com,
   docket.general.lit.wdc@dentons.com; malka.zeefe@dentons.com
   Serajul Ferdows Ali on behalf of Interested Party United States of
   America/Treasury serajul.ali@usdoj.gov
   A. Brooke Watford Altazan on behalf of Creditor Committee Official Unsecured
   Creditors' Committee baltazan@stewartrobbins.com,
   jdelage@stewartrobbins.com; kheard@stewartrobbins.com
   Jerry A. Beatmann on behalf of Interested Party Federal Deposit Insurance
   Corporation (FDIC) as Receiver for First NBC Bank jay.beatmann@dentons.com,
   dee.mcgill@dentons.com;sam.alberts@dentons.com;malka.zeefe@dentons.com;l
   ori.odum@dentons.com
   Nicholas H. Berg on behalf of Interested Party Lawrence Blake Jones
   nberg@reasonoverllc.com, akass@reasonoverllc.com;
   kreasonover@reasonoverllc.com
   Brandon A. Brown on behalf of Creditor Committee Official Unsecured
   Creditors' Committee bbrown@stewartrobbins.com, kheard@stewartrobbins.com;
   jdelage@stewartrobbins.com
   Christopher T. Caplinger on behalf of Creditor Lead Plaintiffs in Securities Class
   Action ccaplinger@lawla.com, mlopez@lawla.com
   Edward Castaing, Jr. on behalf of Interested Party Ryan J. Ashton
   ecastaing@cclhlaw.com
   Robin B. Cheatham on behalf of Creditor Florida Parishes Bank
   cheathamrb@arlaw.com, vicki.owens@arlaw.com;mary.cuenca@arlaw.com
   Leo D. Congeni on behalf of Interested Party Doug Smith, derivatively and on
   behalf of First NBC Bank Holding Company leo@congenilawfirm.com,
                                                   5

   4818-9477-5991v1
   2941996-000001
Case 17-11213 Doc 836 Filed 03/19/20 Entered 03/19/20 14:30:00 Main Document Page 6 of 7




   michelle@congenilawfirm.com
   Jonathan Edwards on behalf of Interested Party Marsha Crowle
   Jonathan.Edwards@alston.com, leslie.salcedo@alston.com
   Jonathan Edwards on behalf of Interested Party Mary Beth Verdigets
   Jonathan.Edwards@alston.com, leslie.salcedo@alston.com
   Elizabeth J. Futrell on behalf of Creditor David W. Anderson
   efutrell@joneswalker.com, mmontiville@joneswalker.com
   Amanda Burnette George on behalf of U.S. Trustee Office of the U.S. Trustee
   amanda.b.george@usdoj.gov
   Aaron Benjamin Greenbaum on behalf of Interested Party Mary Beth Verdigets
   aaron.greenbaum@pjgglaw.com, cynthia.dugas@pjgglaw.com
   jlandis@stonepigman.com, jmcnair@stonepigman.com
   Michael E. Landis on behalf of Creditor Renewal Capital Company, LLC
   mlandis@gamb.law, jporche@gamb.law
   Alysson Leigh Mills on behalf of Interested Party Ryan J. Ashton
   amills@fishmanhaygood.com, rhamilton@fishmanhaygood.com
   Barbara B. Parsons on behalf of Debtor First NBC Bank Holding Company
   bparsons@steffeslaw.com, akujawa@steffeslaw.com;
   bparsons@ecf.courtdrive.com
   Andrew M Reidy on behalf of Interested Party Federal Deposit Insurance
   Corporation (FDIC) as Receiver for First NBC Bank areidy@lowenstein.com
   Ryan James Richmond on behalf of Creditor Committee Official Unsecured
   Creditors' Committee rrichmond@stewartrobbins.com,
   kheard@stewartrobbins.com; ryan.richmond.cmecf@gmail.com;
   jdelage@stewartrobbins.com
   David Rubin on behalf of Other Prof. Interested Party drubin@kswb.com
   Susan R. Sherrill-Beard on behalf of Interested Party U.S. Securities and
   Exchange Commission atlreorg@sec.gov; baddleyd@sec.gov
   William E. Steffes on behalf of Debtor First NBC Bank Holding Company
   bsteffes@steffeslaw.com,akujawa@steffeslaw.com; schassaing@steffeslaw.com;
   bsteffes@ecf.courtdrive.com
   Paul Douglas Stewart, Jr. on behalf of Creditor Committee Official Unsecured
   Creditors' Committee dstewart@stewartrobbins.com,
   jdelage@stewartrobbins.com; kheard@stewartrobbins.com;
   jjohnson@stewartrobbins.com; 6031804420@filings.docketbird.com
   Office of the U.S. Trustee USTPRegion05.NR.ECF@usdoj.gov
   R. Patrick Vance on behalf of Creditor David W. Anderson
   pvance@joneswalker.com, nwiebelt@joneswalker.com
   Stephen L. Williamson on behalf of Creditor Renewal Capital Company, LLC
   swilliamson@gamb.law, njohnson@gamb.law




                                               6

   4818-9477-5991v1
   2941996-000001
Case 17-11213 Doc 836 Filed 03/19/20 Entered 03/19/20 14:30:00 Main Document Page 7 of 7




                                           7

   4818-9477-5991v1
   2941996-000001
